COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00127-CV

Beverly Ann Garvin, Individually and       §    From the 431st District Court
d/b/a Denton Lifestyles

v.                                         §    of Denton County (2006-50362-367)


Meissner Publishing, Ltd.; Shirley         §    May 22, 2014
Meissner, as Executor of the Estate
of Harold Meissner; and Lisa
Meissner                                   §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal and holds that there was

error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that part of the trial

court’s judgment that dismisses appellant’s claims against appellees with

prejudice. We reverse all parts of the trial court’s judgment that contain findings

concerning liability or damages against appellant, and we remand all of

appellees’ claims against appellant to the trial court for a new trial.

      It is further ordered that appellees Meissner Publishing, Ltd.; Shirley

Meissner, as Executor of the Estate of Harold Meissner; and Lisa Meissner,
jointly and severally, shall pay all of the costs of this appeal, for which let

execution issue.


                                  SECOND DISTRICT COURT OF APPEALS


                                  By /s/ Terrie Livingston
                                     Chief Justice Terrie Livingston